800 F.2d 461
Charles A. GEORGE, Plaintiff-Appellant,v.CITY OF PATTON VILLAGE, OFFICER HAUFORD IDENTIFICATIONNUMBER 4816, Defendant-Appellee.
No. 85-2860Summary Calendar.
United States Court of Appeals,Fifth Circuit.
Sept. 17, 1986.

Charles A. George, pro se.
Chuck Bailey, City Atty., City of Patton Village Mun. Court, Splendora, Tex., for defendant-appellee.
Appeal from the United States District Court for the Southern District of Texas.
Before REAVLEY, JOHNSON and DAVIS, Circuit Judges.
PER CURIAM:


1
A few months ago Charles A. George was here contending that the Texas law prohibiting prostitution was unconstitutional.   George v. State of Texas, 788 F.2d 1099 (5th Cir.1986).  Now he contends that the 55 mile per hour speed limit is unconstitutional (but not on a two lane two way highway).  He argues that all violators are not apprehended and that enforcement would be unsafe.  We find no constitutional issue raised in anything Mr. George says.  No more does he have a right to drive over 55 mph guaranteed by the United States Constitution than does he have a "right to sex" as urged by his previous appeal.  The appeal is frivolous and double costs are awarded pursuant to Fed.R.App.P. 38.


2
AFFIRMED.  DOUBLE COSTS AWARDED.